DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 6/28/2021 is acknowledged. Claims 1-20 are currently pending in this application. Claims 15-20 are withdrawn.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 depends from itself. For the purpose of further examination, claim 7 will be treated as depending from claim 6. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0022279 A1 to Alghazali et al. (Alghazali).
Regarding at least claim 1
Alghazali teaches a scaffold for tissue regeneration and methods for fabricating the scaffold (abstract). Alghazali meets the limitations of a method for forming a medical implant (the abstract discloses a scaffold for tissue regeneration; paragraphs 0202-0204 disclose various examples of applications for the scaffold), the method comprising: forming a three dimensional structure paragraph 0010 discloses that the scaffold includes a three-dimensional structure having tunable porosity) using three dimensional (3D) printing (paragraph 0033 discloses that the tunable porosity is achieved through 3D printing), said three dimensional structure having x, y, and z structural geometry in a three dimensional x, y, and z Cartesian coordinate system (any three-dimensional structure has x, y, and z structural geometry in a three dimensional x, y, and z Cartesian coordinate system); coating said three dimensional structure with an anti-infection material (paragraph 0200 discloses a film-like top surface, namely, a membrane loaded with drugs and growth factors; the first full paragraph on page 5 of applicant’s specification clearly discloses that drugs are an example of an anti-infection material) having a thickness (paragraph 0200 discloses that the membrane has a thickness ranging from 0.1 nm to 5 mm).
However, Alghazali does not teach that the coating thickness is in the range of 0.5 nanometers to 1.0 micrometers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Alghazali to be in 
Regarding at least claim 6
 	 Alghazali teaches the method substantially as claimed according to claim 1. Alghazali also teaches that the scaffold incorporates on its surface tissue regeneration enhancement additives (disclosed in paragraph 0110) which include particles and nanoparticles such as gold, silver, copper, etc (disclosed in paragraph 0114), thereby meeting the limitation that the coating is a metal. 
Regarding at least claim 7
Alghazali teaches the method substantially as claimed according to claim 7 (interpreted as claim 6; see objection above). Alghazali also teaches that the scaffold incorporates on its surface tissue regeneration enhancement additives (disclosed in paragraph 0110) which include particles and nanoparticles such as gold, silver, copper, etc (disclosed in paragraph 0114), thereby meeting the limitation that the coating is silver.
Regarding at least claim 8
Alghazali teaches the method substantially as claimed according to claim
1. Alghazali also teaches wherein said coating is an antibiotic (paragraph 0200 discloses that the membrane can be loaded with drugs; paragraph 0180 discloses loading the scaffold with a variety of drugs such as antibiotics and paragraph 0201 uses 
Regarding at least claim 9
Alghazali teaches the method substantially as claimed according to claim
8, wherein said antibiotic is gentamicin (paragraph 0180 teaches antibiotics that include gentamicin). 
Claims 2-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alghazali in view of US Patent Application Publication No. 2019/0245155 to Heath (Heath), as evidenced by US Patent Application Publication No. 2007/0224235 A1 to Tenney et al. (Tenney).
Regarding at least claim 2
Alghazali teaches the method substantially as claimed according to Claim 1, wherein said coating said three dimensional structure with an anti-infection material is performed using layer-by-layer deposition (paragraph 0101). 
However, Alghazali does not teach wherein said coating said three dimensional structure with an anti-infection material is performed using atomic layer deposition.  
Heath teaches thin film deposition techniques including atomic layer deposition, for the purpose of ensuring total layer saturation to form the desired composition and allowing the process to be run at low temperatures (paragraph 0235). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ atomic layer deposition as the layer-by-layer deposition of Alghazali for coating the three dimensional structure, in order to allow for total layer saturation while keeping the temperature low, as taught by 
Regarding at least claim 3
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to claim 2. Alghazali further teaches exposing the scaffold to a plasma treatment, for the purpose of inducing surface charges of positive, neutral, or negative polarity so as to increase the roughness of the surface morphology and introduce atoms and functional groups onto the surface (paragraphs 0069 and 0122-0123) and facilitate regeneration of tissues (paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the atomic layer deposition method of Alghazali in view of Heath, as evidenced by Tenney, by exposing the scaffold to a plasma treatment, resulting in a plasma enhanced atomic layer deposition, in order to increase the roughness of the surface morphology and introduce atoms and functional groups onto the surface to facilitate regeneration of tissues, as taught by Alghazali.
Regarding at least claim 4

However, Alghazali does not teach wherein said coating said three dimensional structure with an anti-infection material is performed using chemical vapor deposition.  
Heath teaches thin film deposition techniques (abstract) including chemical vapor deposition, for the purpose of producing high quality, high-performance, solid materials (paragraph 0141) with a less time-consuming process than atomic layer deposition (paragraph 0235 discloses that ALD is a slower process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ chemical vapor deposition as the layer-by-layer deposition of Alghazali for coating the three dimensional structure, in order to produce high quality, high-performance, solid materials with a less time-consuming process than atomic layer deposition, as taught by Heath. 
Regarding at least claim 5
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to claim 4. Alghazali further teaches exposing the scaffold to a plasma treatment, for the purpose of inducing surface charges of positive, neutral, or negative polarity so as to increase the roughness of the surface morphology and introduce atoms and functional groups onto the surface (paragraphs 0069 and 0122-0123) and facilitate regeneration of tissues (paragraph 0095).

Heath teaches thin film deposition techniques (abstract) including plasma enhanced chemical vapor deposition, for the purpose of depositing thin film from a gas state (vapor) to a solid state on a substrate using an ionized vapor, or plasma, as a precursor by relying on electromagnetic devices and/or methods rather than a chemical reaction to produce plasma (paragraphs 0206 and 0235), which allows for the method to be performed at a low temperature. The evidentiary reference to Tenney teaches implantable medical devices which contain therapeutic agents and a nanoporous coating (abstract), as well as various deposition methods (disclosed at least at paragraphs 0058 and 0060). Tenney further teaches that a wide range of therapeutic agents (anti-infection materials) cannot survive higher-temperature processes due to their thermal sensitivities (disclosed in paragraph 0063, lines 8-13), and therefore provides evidence that Alghazali would be motivated to find a process that runs at a low temperature, such as plasma enhanced CVD, taught by Heath, in order to deposit the coating of anti-infection material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the chemical vapor deposition method of Alghazali in view of Heath, as evidenced by Tenney, by exposing the scaffold to a plasma treatment, resulting in a plasma enhanced atomic layer deposition, in order to increase the roughness of the surface morphology and introduce atoms and functional groups onto the surface to facilitate regeneration of tissues, as 
Regarding at least claim 10
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to Claim 3. Alghazali also teaches that the scaffold incorporates on its surface tissue regeneration enhancement additives (disclosed in paragraph 0110) which include particles and nanoparticles such as gold, silver, copper, etc. (disclosed in paragraph 0114), thereby meeting the limitation that the coating is a metal.
Regarding at least claim 11
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to Claim 10. Alghazali also teaches that the scaffold incorporates on its surface tissue regeneration enhancement additives (disclosed in paragraph 0110) which include particles and nanoparticles such as gold, silver, copper, etc (disclosed in paragraph 0114), thereby meeting the limitation that the coating is silver.
Regarding at least claim 12
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to claim 5. Alghazali also teaches wherein said coating is an antibiotic (paragraph 0200 discloses that the membrane can be loaded with drugs; paragraph 0180 discloses loading the scaffold with a variety of drugs such as antibiotics and paragraph 0201 uses the term drug/antibiotics - the examiner 
Regarding at least claim 13
Alghazali in view of Heath, as evidenced by Tenney, teaches the method substantially as claimed according to claim 12, wherein said antibiotic is gentamicin (paragraph 0180 teaches antibiotics that include gentamicin). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alghazali in view of US Patent Application Publication No. 005/0100578 A1 to Schmid et al. (Schmid).
Alghazali teaches the method substantially as claimed according to claim 1. Alghazali also teaches that the three dimensional structures is made using polymers, soluble materials, and metals (paragraphs 0097-0099 disclose metal materials for the third medium which is mixed in a bulk of the first polymer medium and second soluble medium of the three dimensional structure). However, Alghazali does not teach that the three dimensional structure is made of titanium.
Schmid teaches a bone in-growth and on-growth scaffolding (paragraph 0027) made of any metal, including titanium (paragraph 0117), polymer, or ceramic (paragraphs 0087) coated with another material by CVD or similar technique (paragraph 0099). Schmid teaches that the invention allows construction of a consistent scaffold design from a variety of materials to suit the surgeon’s preference and the patient’s needs (paragraph 0133) and that polymers generally do not have the required mechanical properties to serve as tissue scaffolding unless reinforced by other materials (paragraph 0134).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774